 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LARRY SMITH,                                        No. 2:20-cv-1004 CKD P
12                         Plaintiff,
13              v.                                        ORDER
14    RALPH DIAZ, et al.,
15                         Defendants.
16

17             Plaintiff filed a motion for extension of time to file an amended complaint. Good cause

18   appearing, IT IS HEREBY ORDERED that:

19             1. Plaintiff’s motion for an extension of time (ECF No. 16) is granted; and

20             2. Plaintiff is granted thirty days from the date of this order in which to file an amended

21   complaint. Plaintiff’s failure to file an amended complaint within 30 days will result in a

22   recommendation that this action be dismissed.

23   Dated: May 18, 2021
                                                        _____________________________________
24
                                                        CAROLYN K. DELANEY
25                                                      UNITED STATES MAGISTRATE JUDGE

26   1/bh
     smit1004.36(3)
27

28
